       Case 3:20-cv-00978-LAB Document 3 Filed 06/02/20 PageID.30 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEAN ALLEN STEEVES, Acting                Case No.: 20cv978-LAB
      Trustee of Brother’s Keeper
12
      Ministries                                ORDER REQUIRING
13                                 Plaintiff,   SUBSTITUTION OF COUNSEL
14    v.
15
      INTERNAL REVENUE SERVICE
16                              Defendant.
17
18         Plaintiff Dean Allen Steeves appears pro se in his role as trustee of Brother’s
19   Keeper Ministries.    On behalf of the Ministries, he seek to quash an I.R.S.
20   subpoena. This is the second case in this District in which Steeves has attempted
21   to represent the Ministry pro se. In the earlier case, 20cv204-LAB (BGS), the Court
22   ordered Steeves to retain counsel (see Docket no. 7 in that case), and he did so.
23   Later, the I.R.S. withdrew the subpoena and the case was dismissed as moot.
24   Now, it appears the I.R.S. has issued a new subpoena requiring Wells Fargo Bank
25   to provide records pertaining to the Ministry, and Steeves seeks to quash that
26   subpoena as well.
27         As Steeves is aware, he may not represent an organization regardless of
28   how it is denominated. See C.E. Pope Equity Trust v. United States, 818 F.2d

                                                1
                                                                                   20cv978
       Case 3:20-cv-00978-LAB Document 3 Filed 06/02/20 PageID.31 Page 2 of 2



1    696, 697–98 (9th Cir. 1987) (trustee may not appear pro se in federal court on
2    behalf of a legal entity, such as an organization or a trust). See also Kay v. Ehrler,
3    499 U.S. 432, 436 n.7 (“[A]n organization . . . is always represented by counsel
4    . . . .”); D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973–74 (9th
5    Cir. 2004) (noting “longstanding rule” that associations must appear in court
6    through an attorney).
7          Steeves is ORDERED to retain counsel immediately, who must be a licensed
8    attorney admitted to appear before this Court. His new attorney must substitute in
9    as counsel no later than June 15, 2020. If he does not do so, this action will be
10   dismissed for failure to prosecute, and for failure to obey the Court’s order.
11
12         IT IS SO ORDERED.
13   Dated: June 2, 2020
14
15                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                                      20cv978
